Name: Council Regulation (EC) No 824/97 of 29 April 1997 amending Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  cooperation policy;  industrial structures and policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|31997R0824Council Regulation (EC) No 824/97 of 29 April 1997 amending Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries Official Journal L 119 , 08/05/1997 P. 0001 - 0003COUNCIL REGULATION (EC) No 824/97 of 29 April 1997 amending Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countriesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas Regulation (EEC) No 3030/93 (1) introduced common rules applicable to imports of certain textile products from third countries;Whereas publication of a notice in the Official Journal of the European Communities, 'C` series, would be sufficient to meet operators' information requirements, in particular as regards the list of World Trade Organization (WTO) member countries;Whereas, in the light of the conclusion of the arrangement concerning market access for textile products between the European Community and the Republic of India by Council Decision 96/386/EC of 26 February 1996 (2) and of Council Decision 96/207/EC of 22 December 1995 on the provisional application of two Agreements in the form of Agreed Minutes between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products (3), Article 3 of Regulation (EEC) No 3030/93 should be amended to take account of the new arrangements for imports of cottage industry and folklore products from those countries;Whereas Article 8 of Regulation (EEC) No 3030/93 allows the possibility, under particular circumstances, of importing additional quantities; whereas, in the light of past experience, it would be advisable to clarify the way in which that Article is applied; whereas, in that respect, the additional quantities granted for a given quota year and category could, for example, be deducted from one or more categories of products in respect of the year concerned or from the quantitative limit applicable to the category concerned in respect of the following quota year;Whereas it should be specified that this Regulation does not take precedence over the provisions of the Agreement on Textiles and Clothing (ATC) or of bilateral agreements in the case of non-WTO member countries;Whereas export licences must be presented to the national authority responsible for the issue of import authorizations no later than 31 March of the year following that in which the products covered by the export licence were shipped; whereas the goods covered by the export licence may not be imported in the event of failure to comply with that deadline; whereas, in exceptional circumstances, there should be provision for the deadline for presentation of export licences to be put back until 30 June;Whereas it seems appropriate to make certain amendments to Regulation (EEC) No 3030/93 in the light of experience acquired in its implementation; whereas, when these amendments are made, the opportunity should also be taken to clarify and update certain provisions;Whereas amendments to the list of Members of the WTO or to details in the list of national authorities responsible for the issue of import papers do not as such justify recourse to the committee procedure laid down in Article 17 of the said Regulation; whereas publication on the Commission's initiative of regular updates to these lists in the 'C` series of the Official Journal of the European Communities would meet the needs of administrative simplification and adequately fulfil operators' information requirements,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3030/93 is hereby amended as follows:1. Article 1 (1) shall be replaced by the following:'1. This Regulation applies to:- imports of textile products listed in Annex I, originating in third countries with which the Community has concluded bilateral agreements, protocols or other arrangements as listed in Annex II,- imports of textile products, as listed in Annex X, which, so far as the Community is concerned, have not been integrated into GATT 1994 within the meaning of Article 2 (6) or (8) of the WTO Agreement on Textiles and Clothing (ATC) and which originate in third countries, Members of the World Trade Organization (WTO).The Commission shall ensure that the list of third countries, Members of the WTO, and any updates thereto, are published in the Official Journal of the European Communities, "C" series.`2. Article 3 (1) shall be replaced by the following:'1. The quantitative limits referred to in Annex V shall not apply to the cottage industry and folklore products specified in Annex VI which are accompanied on import by a certificate issued by the competent authorities of the country of origin in accordance with the provisions of Annex VI and which fulfil the other conditions laid down therein.`3. Article 3 (3) shall be replaced by the following:'3. Paragraphs 1 and 2 shall not apply to Brazil, Hong Kong or Macao.`4. Article 8 shall be replaced by the following:'Article 8Additional importsWhere, under particular circumstances, imports over and above those referred to in Annex V are required in respect of one or more categories of products, additional opportunities for imports during a given quota year may be granted by the Commission in accordance with the procedure laid down in Article 17.Where such additional opportunities are granted following over-licensing by the authorities of a supplier country, this shall be subject to the deduction of an amount corresponding to the additional amount from the quantitative limit:- of one or more categories of products belonging to the same group or subgroup of products for the current quota year (provided that such an amount does not exceed 3 % of the quantitative limit for the category for which the additional opportunities are granted) and/or- of the same category of products for the following quota year.In an emergency, the Commission shall open consultations in the Committee set up pursuant to Article 17 within five working days following receipt of a request from a Member State and shall take a decision within 15 working days calculated from the same date.These additional opportunities for imports shall not be taken into account for the purpose of applying Article 7.`5. Article 15 (1) shall be replaced by the following:'1. Where, following the enquiries carried out in accordance with the procedures established in Annex IV, the Commission finds that the information in its possession constitutes proof that products originating in a supplier country listed in Annex V and subject to the quantitative limits referred to in Article 2 or introduced pursuant to Article 10 have been trans-shipped, re-routed or otherwise imported into the Community through circumvention of such quantitative limits and that there is a need for the necessary adjustments to be made, it shall request that consultations be opened, in accordance with the procedure described in Article 16, so that agreement may be reached on an equivalent adjustment of the corresponding quantitative limits.`6. Article 15 (5) shall be replaced by the following:'5. In addition, where there is evidence of the involvement of the territories of third countries which are Members of the WTO but which are not listed in Annex V, the Commission shall request consultations with the third country or countries concerned in accordance with the procedure described in Article 16 in order to take appropriate action to address the problem. The Commission, in accordance with the procedure laid down in Article 17, may introduce quantitative limits against the third country or countries concerned or it may take any other appropriate measures.`7. The introductory words to Article 16 (1) shall be replaced by the following:'1. The Commission, in accordance with the procedure laid down in Article 17 (5), shall conduct the consultations referred to in this Regulation in accordance with the following rules:`8. Article 20 shall be replaced by the following:'Article 20This Regulation shall not prejudice the provisions either of the ATC with regard to WTO members or of the bilateral agreements, protocols or arrangements between the Community and the third countries listed in Annex II.`9. Article 14 (1) of Annex III shall be replaced by the following:'1. Where the Commission, pursuant to Article 12 of this Regulation has confirmed that the amount requested is available within the quantitative limit in question, the authorities of a Member State shall issue an import authorization within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence. This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence were shipped. In exceptional circumstances the deadline for presentation of the export licence may be put back to 30 June on a duly motivated request by a Member State and in accordance with the procedure laid down in Article 17 of this Regulation.`10. The following subparagraph shall be added to Articles 14 (4), 21 (3) and 26 of Annex III:'The competent authorities may, under the conditions fixed by them, allow the submission of declarations or requests to be transmitted or printed by electronic means. However, all documents and evidence must be available to the competent authorities.`11. The introductory words to Article 14 (4) of Annex III shall be replaced by the following:'4. The declaration or request made by the importer to the competent authorities in order to obtain the import authorization shall contain:`12. Article 21 (1) of Annex III shall be replaced by the following:'1. The authorities of the Member States shall issue an import authorization within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence. This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence were shipped. In exceptional circumstances the deadline for presentation of the export licence may be put back to 30 June on a duly substantiated request by a Member State and in accordance with the procedure laid down in Article 17 of this Regulation. This time limit shall not apply to Egypt and Malta. Import authorizations, drawn up on the form conforming to the specimen set out in Appendix 1 to this Annex, shall be valid throughout the customs territory of the Community.`13. The introductory words to Article 21 (3) of Annex III shall be replaced by the following:'3. The declaration or request made by the importer to the competent authorities in order to obtain the import authorization shall contain:`14. In Annex III, the introductory words to Article 26 shall be replaced by the following:'The declaration or request made by the importer to the competent authorities in order to obtain the surveillance document shall contain:`15. The following Article shall be inserted in Annex III:'Article 30aThe list and addresses of the competent authorities referred to in Articles 14 (4), 21 (1) and (3), 25 (3), 26 and 31 (1) shall be published by the Commission in the Official Journal of the European Communities, "C" series.`16. Article 31 (1) of Annex III shall be replaced by the following:'1. The forms to be used by the competent authorities of the Member States for issuing the import authorizations and surveillance documents referred to in Articles 14 (1), 21 (1) and 25 (3) shall conform to the specimen of the import licence set out in Appendix 1 to this Annex.`17. The following paragraph shall be added to Article 31 of Annex III:'12. The import licence may be issued by electronic means as long as the customs offices involved have access to this licence across a computer network.`18. Annex XI and Appendix 2 to Annex III are hereby deleted.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 29 April 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No L 275, 8. 11. 1993, p. 1. Regulation as last amended by Regulation (EC) No 2315/96 (OJ No L 314, 4. 12. 1996, p. 1).(2) OJ No L 153, 27. 6. 1996, p. 47.(3) OJ No L 73, 21. 3. 1996, p. 1.